Citation Nr: 1403976	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an extension beyond June 1, 2002 of a temporary total rating for convalescence following cardiac catherization, stent placement, and open heart surgery on March 29 and 30, 2002.

2.  Entitlement to an initial rating higher than 30 percent for coronary artery disease (CAD), status post percutaneous transluminal coronary angioplasty (PTCA) with stent placement, from July 1, 2002 to December 20, 2010.

3.  Entitlement to a rating higher than 60 percent for CAD, status post PTCA with stent replacement, from July 1, 2002.

4.  Entitlement to an effective date earlier than December 16, 2011, for the grant of service connection for sternotomy scar associated with CAD, status post PTCA with stent placement.

5.  Entitlement to an initial, compensable rating for sternotomy scar associated with CAD, status post PTCA with stent placement, from December 16, 2011.

6.  Entitlement to an initial rating higher than 20 percent for median nerve neuralgia of the left hand, from March 29, 1990.

7.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that, in February 2009, it decided claims for service connection and higher ratings other than those listed on the title page.  Those issues were adjudicated under a separate docket number, and the Veteran appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (the Court).  In September 2009, the Veteran requested voluntary dismissal of this appeal, and the Court granted this request later that month.  Those issues are therefore no longer before the Board.

As indicated in the May 2013 deferred rating decision, VA has received additional evidence since issuance of the most recent statement of the case or supplemental statement of the case with regard to the claims for higher initial ratings.  The Board as reviewed this evidence as well as the evidence in the Virtual VA and Veterans Benefits Management System (VBMS).  To the extent this evidence contains references to CAD, the sternotomy scar, and the left hand median nerve neuralgia, the evidence is not pertinent because it does not contain information relating to the Board's analysis below of whether the Veteran is entitled to higher initial ratings for these disabilities.  Remand of these claims for issuance of a SSOC or other RO consideration of this evidence is therefore not required.  38 C.F.R. §§ 19.31(b)(1), 19.37, 20.1304(c) (2013).


FINDINGS OF FACT

1.  The veteran underwent cardiac catherization and stent placement on March 29, 2002, followed by open heart surgery March 30, 2002.

2.   The report of hospital discharge and follow-up treatment notes show that the Veteran more likely than not required convalescence for three months for full recovery following the surgery, notwithstanding his return to work with limited duties  on May 20, 2002.

3.  The evidence is approximately evenly balanced as to whether, from July 1, 2002, symptoms of the Veteran's CAD, status post PTCA with stent replacement, have most nearly approximated left ventricular dysfunction with an ejection fraction of 30 to 50 percent, but the symptoms have not more nearly approximate an ejection fraction of less than 30 percent, chronic congestive heart failure, or a workload of 3 METs or less.

4.  Prior to December 16, 2011, there was no communication in writing indicating  an intent to apply for benefits and identifying a sternotomy scar as the basis for such an application.

5.   The evidence is approximately evenly balanced as to whether the Veteran's sternotomy scar is painful.

6.  The evidence is approximately evenly balanced as to whether the symptoms of the Veteran's left hand median nerve neuralgia have more nearly approximated severe rather than moderate incomplete paralysis, from March 29, 1990, but the symptoms have not more nearly approximated complete paralysis during this time period.

7.  The evidence is approximately evenly balanced as to whether the Veteran's lumbar spine DDD is related to his in-service combat injury.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the Veteran the criteria for an extension to July 1, 2002, but no later, of a temporary total rating for convalescence following cardiac catherization, stent placement, and open heart surgery on March 29 and 30, 2002, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2013).

2.  With reasonable doubt resolved in favor the Veteran, the criteria for an initial rating of 60 percent, but no higher, for CAD, status post PTCA with stent replacement, have been met from July 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2013).

3.  The criteria for an effective date earlier than December 16, 2011, for the grant of service connection for sternotomy scar, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2013).
 
4.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for sternotomy scar, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7804 (2013).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for left hand median nerve neuralgia, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8515.

6.  With reasonable doubt resolved in favor of the Veteran, lumbar spine DDD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

As to the claims for higher initial ratings and an earlier effective date, as discussed below these claims arise from the Veteran's disagreement with ratings and an effective date assigned in connection with grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Further discussion of the VCAA's notification requirements with regard to these claims is therefore unnecessary.  With regard to the remaining claim, for entitlement to service connection for lumbar spine DDD, the Board is granting this claim, and there are therefore no further VCAA duties with regard to it.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records, as well as the records of the Social Security Administration's (SSA's) disability determination.  The Veteran has also been afforded multiple, adequate VA examinations as discussed below.

In his December 2013 supplemental remarks, the Veteran's attorney noted that he had contacted the National Personnel Records Center (NPRC) with regard to the Veteran's in-service hospitalization, identifying two hospitals and dates of admission.  According to the Veteran's attorney, the NPRC indicated in its April 2013 letter to the Veteran that "if hospitalization records were requested, they may be forthcoming."  While the NPRC's letter does so indicate, the Board finds that further action is not required pursuant to VA's duty to assist, for the following reasons.

According to the Federal Circuit, "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  There is no such reasonable possibility in this case.  The Veteran's attorney alleges that the hospitalization records could be relevant to the service connection claim and the claim for a higher initial rating for left hand median nerve neuralgia.  As the Board is granting the service connection claim, obtaining these records cannot help substantiate it and they need not be obtained in this regard.  As to the left hand median nerve neuralgia claim, the Board is granting an increased, 40 percent rating because the symptoms most nearly approximate severe incomplete paralysis.  A higher, 60 percent rating requires symptoms more nearly approximating complete paralysis and, for the reasons stated below, there is no evidence or allegation that the hospitalization records could substantiate a claim for this higher rating.  Therefore, even though the Veteran's entire medical history must be considered in adjudicating his claim for a higher initial rating, in this case the Board is able to determine that remand would impose unnecessary burdens on VA's adjudication system with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)).  Cf. Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (STRs must be obtained by VA in an increased rating case because the Veteran's entire medical history must be considered in adjudicating such a claim, where VA cannot establish whether the records would, or would not, support the rating claim).  Here, the Board accepts the Veteran's statements that he has had severe symptoms of left hand median nerve neuralgia since service and neither the Veteran nor his attorney claim that the records establish anything more.  A remand to obtain these record is therefore not required.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Temporary Total Rating Extension

In September 2011, the RO granted entitlement to service connection for convalescence following cardiac catherization, stent placement, and open heart surgery on March 29 and 30, 2002, effective March 29, 2002.  A temporary total evaluation was granted from that date until June 1, 2002, a period of two months, based on the fact that the Veteran returned to work on May 20, 2002.  In his December 2011 notice of disagreement (NOD), the Veteran's attorney argued for a longer period for the temporary total rating, arguing that, although the Veteran went back to work, he did so under circumstances indicating that he was still convalescent, i.e., he was placed on light duty and was still in cardiac rehabilitation at that time.  For the following reasons, the Board agrees.

Pursuant to 38 C.F.R. § 4.30, a temporary total disability rating can be assigned for up to three months following hospital or outpatient treatment of a service-connected disability.  Total ratings will be assigned under this section if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1).  There is no question in this case that the Veteran's cardiac surgery on March 29 and 30, 2002 necessitated at least one month of convalescence and he therefore met the criteria for a temporary total rating.  The question is the length of time that was warranted for the convalescence.

The Court has defined convalescence as used in 38 C.F.R. § 4.30 as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994) and Webster's Medical Desk Dictionary 606 (1986)).  Based on this definition, the Board finds that the Veteran's return to work approximately two months after the surgery is not dispositive on this issue.  The hospital treatment records reflect that after a cardiac catherization and stent placement on March 29, 2002, the Veteran underwent emergency surgery to repair a hemopericardium.  The repair was accomplished with a stitching the distal coronary artery, but as the stents appeared to be of good quality, no bypasses were performed at this time.  Significantly, Dr. Krueger's April 29, 2002 treatment note indicates that he recommended that the Veteran stay off of work for another month or two, and "I think he should be three months postoperative before going back to full time work as a tree trimmer."  This statement reflects a contemporaneous medical determination that three months was most likely the approximate time period that the Veteran would need to recover from his surgery and return toward a normal or healthy state.  There is no contrary medical opinion in the evidence of record.  Thus, even if the Veteran's limited return to work after two months could be considered evidence that only two months were required for convalescence, the evidence is at least evenly balanced as to whether three months were required.  As the applicable law and regulation require that this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to a temporary total rating for an additional month, for a total of three months, until July 1, 2002, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that extensions of one, two, or three months beyond the initial three months may be made under 38 C.F.R. § 4.30(b)(1), but finds that such extension is not warranted here.  Dr. Krueger's treatment note specifically indicated that three months was most likely the period after which the Veteran could return to his normal employment, and there is nothing in the other treatment notes suggesting that the Veteran's post operative course was severe enough to require additional months of convalescence.  For example, the April 2002 discharge summary indicated that the Veteran "did quite well postoperatively," and subsequent, November 2002 VA treatment records noted only a cough and bronchitis, but no negative sequelae from the heart surgery.  An extension beyond the additional three months is therefore not warranted.

Higher Initial Rating for CAD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as shown below, the evidence more likely than not warrants a uniform 60 percent rating.

The Veteran's CAD, status PTCA with stent placement, is now rated 30 percent from July 1, 2002 to December 20, 2010 and 60 percent from that date, under 38 C.F.R. § 4.104, DC 7005.  Pursuant to DC 7005, CAD resulting in workload of greater than 5 METs but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent evaluation. More than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  A 100 percent evaluation is warranted for chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran's symptoms have fluctuated during the lengthy appeal period.  On the June 2003 VA examination, it was noted that an echocardiogram performed one month previously showed an ejection fraction of 50 percent with mild to moderate mitral regurgitation and a May 2003 Dobutamine study showed mild ischemic changes with an ejection fraction of 53 percent.  A June 2004 stress test showed an ejection fraction of 62 percent.  A June 2005 Bryan Heart Institute stress test showed an ejection fraction of 67 percent.  On the December 2010 VA examination, ejection fraction was greater than 50 percent, but the precise ejection fraction was not given.  The Board is thus confronted with conflicting evidence regarding the precise ejection fraction during the appeal period, with one test showing 50 percent, one test showing close to 50 percent, and 2 tests showing greater than 50 percent.  There is thus a reasonable doubt as to whether the symptoms of the Veteran's CAD have more nearly approximated left ventricular dysfunction with an ejection fraction of 30 to 50 percent, throughout the appeal period.  Resolving this reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 60 percent rating from July 1, 2002 is warranted.

A rating higher than 60 percent is not, however, warranted at an point during the appeal period, as there has been no evidence of chronic congestive heart failure, workload approximating 3 METs or less, or ejection fraction approximating less than 30 percent.  The June 2003 VA Examination showed an estimated METs of 7 and the December 2010 VA examiner estimated METs would be between 3 and 5 METs.  In both cases, METs testing was not performed and an estimate given, pursuant to Note 2 of DC 7005.  As the preponderance of the evidence reflects that the symptoms of the Veteran's CAD have not more nearly approximated the criteria for the next highest, 100 percent rating under DC 7005, the benefit of the doubt doctrine is not for application and the claim must be denied to this extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Earlier Effective Date for Sternotomy Scar

In May 2012, the RO granted entitlement to service connection for a sternotomy scar and assigned a 0 percent rating, effective December 16, 2011.

In his December 16, 2011 NOD with the temporary and initial ratings assigned for his CAD, the Veteran also requested a separate compensable rating for a scar associated with his open heart surgery on March 30, 2002.  As December 16, 2011 was the date of the Veteran's claim that resulted in the grant of service connection for a sternotomy scar, the RO assigned this date as the effective date.

Unless specifically provided otherwise, the effective date of an award of disability compensation is determined in accordance with the facts found but cannot be earlier than the date of receipt of the claim that was ultimately granted.  38 U.S.C.A. § 5110(a).  The statute provides for an exception to this rule for the award of disability compensation, but only if the claim is received within one year from the date of separation from service, in which case the effective date is the day following separation.  38 U.S.C.A. § 5110(b)(1).  See also 38 C.F.R. § 3.400(b)(2)(ii) (effective date for claim for disability compensation is date of receipt of claim or date entitlement arose, whichever is later, unless filed within a year of separation).  There is no argument or evidence that such is the case here.

In this case, the Veteran and his attorney have not made a specific argument as to why he is entitled to an earlier effective date.  Based on a liberal reading of the pleadings, however, the Board will address the argument that, because the effective date of the grant of service connection for the heart disability was March 29, 2002, the effective date of service connection for the scar that resulted from surgery for this disability should also be March 29, 2002.  For the following reasons, the Board disagrees.

The date of the claim that was granted by the RO was December 16, 2011.  However, where a claim for benefits is made and not acted upon by the RO, it remains pending, and, when ultimately granted, the date of the pending claim may be the effective date for the grant of service connection.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("a claim remains pending-even for years-if the Secretary fails to act on a claim before him").  The Board's review of the record reflects, however, that there was no pending claim for entitlement to service connection for sternotomy scar.

An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowsky v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing).  In this case, there is no evidence of a communication meeting any of the criteria prior to December 16, 2011.  In his initial, September 2002 claim for compensation for his heart disability, the Veteran did not reference a scar from the surgery.  Similarly, in his October 2002 statement in support of claim (VA Form 21-4138), the Veteran did not mention the scar.  There is no evidence or argument that the Veteran indicated in any of his subsequent correspondence that he sought benefits for his sternotomy scar, until the December 16, 2011 communication.

As there is no basis to find that there was a pending claim prior to the December 16, 2011 claim that served as the effective date for the grant of service connection for sternotomy scar, and there is no other basis for an earlier effective date for the grant of service connection for this disability, entitlement to an earlier effective date is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Higher Initial Rating for Sternotomy Scar

The Veteran also seeks an initial, compensable rating for his sternotomy scar.  The RO has rated this car under 38 C.F.R. § 4.118, DC 7805.  Under DC 7805, any disabling effects not considered under the diagnostic codes applicable to scars (DCs 7800-7804), are to be rated under an appropriate diagnostic code.  Scars other than those on the head, face, or neck are rated under DCs 7801, 7802, and 7804 of 38 C.F.R. § 4.118.  Under DC 7801, a compensable rating is warranted for deep and nonlinear scars that are at least 6 square inches in size.  Under DC 7802, a compensable rating is warranted for superficial scars that are at least 144 square inches in size. The revised criteria contain no DC 7803.  Under DC 7804, a compensable rating is warranted for one or two unstable or painful scars.  The Notes to 38 C.F.R. § 4.118 provide that a deep scar is one that is associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 38 C.F.R. § 4.118.

The Veteran claims that when he reaches out with his arms, the scarring causes a deep pain across his chest.  On the March 2012 VA scars examination, the examiner indicated that the Veteran's scar was not painful or unstable.  He indicated that the anterior trunk was affected by the scar, which was linear and 17 centimeters long.  There were no superficial non-linear scars and no deep non-linear scars.  The examiner found that the Veteran's heart surgery left him with a nontender scar, the examination showed no palpable discomfort about the scar, the scar was very well healed, and that the Veteran "really doesn't have any complaints about the scar itself," as opposed to occasional chest discomfort.

Based on the above, the only basis for an initial compensable rating for the Veteran's sternotomy scar is his claim that it is painful when he reaches across his chest.  The Board finds the Veteran's statements regarding the painful nature of the scar to be competent and credible.  There is no evidence that he was specifically asked to reach across his chest on the March 2012 VA examination.  There is therefore a reasonable doubt as to whether the Veteran's sternotomy scar is a painful scar under DC 7804.  As this reasonable doubt must be resolved in favor of the Veteran, entitlement to an initial rating of 10 percent for the sternotomy scar is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A higher rating is not warranted because there is only a single scar and there is no lay or medical evidence that it meets any of the other criteria required for a higher rating under the applicable diagnostic codes.

Higher Initial Rating for Left Hand Median Nerve Neuralgia

The Veteran's left hand median nerve neuralgia is rated 20 percent disabling under 38 C.F.R. § 4.124a, DC 8515, applicable to paralysis of the median nerve.  Although DC 8517 is specifically applicable to neuralgia, the RO has rated the Veteran's disability as analogous to paralysis of the median nerve under DC 8515.  38 C.F.R. § 4.124 provides that neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis, but that tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  Given that the Veteran is not rated under the diagnostic code applicable to neuralgia, the Board will not consider the maximum rating identified under 38 C.F.R. § 4.124 to be applicable in this case.

The Veteran is right handed.  Regarding the minor extremity, DC 8515 provides that mild incomplete paralysis of the median nerve warrants a 10 percent rating; moderate incomplete paralysis of the median nerve warrants a 20 percent rating; severe incomplete paralysis warrants a 40 percent rating; and complete paralysis warrants a 60 percent rating.  Symptoms of complete paralysis are indicated as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances.

As noted above, the Board accepts the argument of the Veteran's attorney that his left hand median nerve neuralgia is of longstanding duration.  The effective date of the grant of service connection is March 29, 1990, and the evidence reflects that this disability existed prior to that date.  For example, a November 2005 VA treatment note contains an opinion of a VA orthopedic surgery resident that he was uncertain as to the etiology of his paresthesias in his left fingers, and that an EMG was equivocal with regard to median and ulnar nerve problems, but that these symptoms were "likely a long term sequelae from his in-service injuries."  The treatment note was cosigned by a VA physician.  The same resident and physician signed a July 2006 treatment note that indicated that the values in the left median nerve on EMG "were most likely residual from traumatic injury during his military service."  It is therefore unnecessary to remand the claim to obtain the possibly outstanding hospitalization records.

Moreover, the evidence since March 29, 1990 reflects that the symptoms of the disability have more nearly approximated severe incomplete paralysis.  For example, a March 2005 VA treatment note indicated that the Veteran had "severe" left hand and median elbow pain and discomfort with numbness down his left arm and increasing left thumb pain.  A January 2006 VA treatment note indicated that the Veteran has had "significant" forearm pain since he was shot in the arm in Vietnam.  A September 2006 VA treatment note indicated that the Veteran had been experiencing "significant" pain in the forearm and wrist due to his service gunshot wound.  The above reflects that the evidence is approximately evenly balanced as to whether the Veteran's symptoms have more nearly approximated severe, rather than moderate incomplete paralysis of the median nerve, and that these symptoms have existed throughout the appeal period.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an initial  rating of 40 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A higher, 60 percent rating is not, however, warranted, because the preponderance of the evidence reflects that there have not been symptoms approximating those indicative of complete paralysis as indicated in DC 8515 in the treatment notes or on VA examination.  As the preponderance of the evidence is against a 60 percent rating, the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's CAD, scar, and median nerve neuralgia are fully contemplated by the applicable rating criteria.  The Board's application of those criteria has resulted in higher initial ratings for each of these disabilities, and there is no evidence of other symptoms not contemplated by the criteria for higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the symptoms of the CAD, scar, or median nerve neuralgia have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of these disabilities is not warranted.  38 C.F.R. § 3.321(b)(1).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he was blown into the air by a land mine when serving in Vietnam and has had back problems since that time.  His service record shows receipt of the purple heart, and that he was involved in two separate combat incidents, one in which he received shrapnel on the left temple, left forearm, and left thigh, and another in which he suffered a blast injury of the tympanic membrane in both ears.  The Veteran's testimony is consistent with his service records and the Board therefore finds that he suffered an in-service back injury due to combat with the enemy.  See 38 U.S.C.A. § 1154(b) (allowing a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred).  The Veteran has also been diagnosed with lumbar spine DDD.  The dispositive question with regard to this claim is therefore whether this disability is related to the in-service back injury.

There is conflicting evidence on this question.  After reviewing the claims file and examining the Veteran, the January 2013 VA examiner concluded that it was less likely than not that the lumbar spine DDD was related to service.  His rationale was that there was no evidence of treatment for a back condition in service, documentation of only occasional back pain on the separation examination report, and no record of treatment for back pain until many years after service.  In contrast, the Veteran claims that he experienced back pain continuously from the time of the in-service injury.

The Board finds the January 2013 VA examiner's opinion to be inadequate for rating purposes for the following reasons.  By basing his opinion in part on the lack of documentation in the service records, the examiner placed precisely the burden on the Veteran that the combat presumption was designed to alleviate.  See Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012)(citing H. R. Rep. No. 1157, at 3 (1941) (noting that Congress enacted the predecessor statute to section 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service, that in many instances, medical records do not survive combat conditions, and that due to the exigencies of battle, soldiers may not immediately seek medical treatment for combat-related injuries).  The Board also finds the Veteran's testimony of back pain since service to be competent and credible, and the examiner's reliance on the absence of treatment records for many years after service to infer that this testimony was not credible was improper.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The only medical evidence against a nexus between the lumbar spine DDD and service is therefore of little, if any probative value.  Moreover, the fact that the claimed cause of the Veteran's lumbar spine DDD i.e., the in-service explosion and injury, is established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.  In these circumstances, the lay testimony of this combat veteran indicating a relationship between his current lumbar DDD and the back injury suffered in combat, is of at least as much probative value as the inadequate medical opinion.  As the benefit of the doubt doctrine requires that the reasonable doubt created by this relative equipoise in the evidence be resolved in favor of the Veteran, entitlement to service connection for lumbar spine DDD is warranted.  Buchanan, 451 F.3d at 1336 (lay evidence may suffice to prove service connection on its own merits).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an extension of one month, but no longer, beyond June 1, 2002, i.e. to July 1, 2002, of a temporary total rating for convalescence following cardiac catherization, stent placement, and open heart surgery on March 29 and 30, 2002, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 60 percent, but no higher for CAD status post PTCA, with stent placement, is granted from July 1, 2002, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an effective date earlier than December 16, 2011, for the grant of service connection for sternotomy scar associated with CAD, status post PTCA with stent placement, is denied.

Entitlement to an initial rating of 10 percent, but no higher, for sternotomy scar associated with CAD, status post PTCA with stent placement, from December 16, 2011 is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating of 40 percent, but no higher, for median nerve neuralgia of the left hand, from March 29, 1990, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for lumbar spine DDD is granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


